Citation Nr: 1605385	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  10-11 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as secondary to the Veteran's service connected disabilities.

2.  Entitlement to service connection for a bilateral leg disability, to include as secondary the Veteran's service connected lower back disability. 

3.  Entitlement to an initial rating in excess of 20 percent for a chronic lumbar strain. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran had active service from December 1966 to May 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March and April 2009 rating decisions from the North Little Rock, Arkansas, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law Judge at a Board hearing at the RO in North Little Rock, Arkansas, in February 2011.  A transcript of the hearing is of record.  The issues on appeal were remanded by the Board for further development in July 2012.


FINDING OF FACT

On January 6, 2016, the Veteran notified VA, prior to the promulgation of a decision by the Board, that he expressed his desire to withdraw the issues on appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met for all issues.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  

Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.



ORDER

The appeal is dismissed.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


